PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Pryor et al.
Application No. 16/295,677
Filed: 7 Mar 2019
For: APPARATUS AND METHODS FOR PHOTOTHERAPY

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the “PETITION FOR UNINTENTIONALLY DELAYED PRIORITY CLAIM” filed August 11, 2020 for the benefit of priority to the prior-filed provisional applications as set forth in the concurrently filed Application Data Sheet (ADS). The petition is being treated under 37 CFR § 1.78(c). 

The petition under 37 CFR 1.78 is DISMISSED. 
					       
A petition for acceptance of a claim for late priority must be accompanied by:  

(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. 
 
In this regard, the Application Data Sheet (ADS) submitted August 11, 2020 fails to comply 
with 37 CFR 1.76(c)(2) which, with regard to application data sheets states:

37 CFR 1.76(c) Correcting and updating an application data sheet. 

(2) An application data sheet providing corrected or updated information may 
include all of the sections listed in paragraph (b) of this section or only those 
sections containing changed or updated information. The application data sheet 
must include the section headings listed in paragraph (b) of this section for each 
section included in the application data sheet, and must identify the information 
that is being changed, with underlining for insertions, and strike-through or 
brackets for text removed, except that identification of information being changed
is not required for an application data sheet included with an initial submission 
under 35 U.S.C. 371. 


With the ADS filed with the instant petition, the entire claims for 60/976,554 and 60/983,719 must be underlined (the prior-filed application number, continuity type, and the filing date). 

Additionally, in reviewing the chain of applications to which petitioners are seeking a claim for priority, it does not appear that Application Nos. 14/635,160 and 12/290,244 reference a claim of benefit to provisional Application Nos. 60/976,554 and 60/983,719. The chain of applications to which petitioners are seeking a claim for priority is therefore not properly set forth in the Application Data Sheet filed with the instant petition. 

Where an application claims a benefit under 35 U.S.C. 120 of a chain of applications, the application must make a reference to the first (earliest) application and every intermediate application. See Sampson v. Ampex Corp., 463 F.2d 1042, 1044-45, 174 USPQ 417, 418-19 (2d Cir. 1972); Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 93, 160 USPQ 177, 179 (7th Cir. 1968); Hovlid v. Asari, 305 F.2d 747, 751, 134 USPQ 162, 165 (9th Cir. 1962).  See also MPEP 201.11. In addition, every intermediate application must also make a reference to the first (earliest) application and every application after the first application and before such intermediate application. MPEP 201.06(d).  

Petitioners should review the claim for priority to ensure that a reference is made to the first application and to every intermediate application. 

In view thereof, before the petition under 37 CFR § 1.78(c) can be granted in the present application, petitioner must file petitions under 37 CFR 1.78 in Application Nos. 
14/635,160 and in 12/290,244 with a certificate of correction to add the benefit claim to the provisional applications and an ADS (complying with the provisions of 37 CFR 1.76(c)(2)) to correct the above matters is required.

Petitioners are reminded that no amendments may be entered after payment of the issue fee. Accepting a delayed benefit claim is an amendment. As the issue fee was paid August 3, 2020 in the instant application, a petition to withdraw the application from issue and a request for continued examination (RCE) must be filed in order to have any renewed petition to accept a delayed benefit claim considered in this application. Alternatively, applicant may wait until the patent has issued and submit a renewed petition with a certificate of correction and submit a renewed petition with a certificate of correction and certificate of correction fee.

Finally, the petition fee set forth at § 1.17(m) is $2,000, not $100. The amount due to complete the petition fee has been charged to petitioner’s deposit account pursuant to the authorization included with the petition.







By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Patricia Faison-Ball at (571) 272-3212. 

/DOUGLAS I WOOD/
Attorney Advisor, OPET